DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final after RCE filed 03/01/2021. 
The status of the Claims is as follows:
Claims 1 and 9-20, 23 and 31 have been cancelled;
Claims 32, 34, 36, and 38 have been amended;
Claims 2-8, 21, 22, 24-30 and 32-39 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 was filed after the mailing date of the Application on 06/29/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. Claims 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US 20160256071; Shelton) in view of Stone et al. (US 20080125772; Stone).

Regarding Claim 32 Shelton discloses an end effector of a surgical instrument, the end effector comprising:

a first jaw (par 168; Fig. 20)
a second jaw configured to move relative to the first jaw to grasp tissue therebetween; (par 168; Fig. 20) and
a cartridge (6150), comprising: 
a deck (annotated Fig. 40); and 
a circuit (par 290), comprising:
an active element (RF electrodes 6152, 6154, 6156, 6160, 6162, 6164, 6168, 6170, 6172, 6174) positioned on the deck (annotated Fig. 40), wherein the active element (RF electrodes 6152, 6154, 6156, 6160, 6162, 6164, 6168, 6170, 6172, 6174) is configured to stimulate localized areas (6158, 6166, 6174) of the tissue (par 274, 286) and wherein the localized areas (6158, 6166, 
a sensor (6050, 6052) configured to take measurements corresponding to a tissue parameter associated with the tissue; (par 284, 286)

Shelton teaches the circuit is configured to determine the pressure applied to the tissue according to a change in impedance detected by the sensor (6050, 6052) resulting from a stimulus from the active element (RF electrodes 6152, 6154, 6156, 6160, 6162, 6164, 6168, 6170, 6172, 6174). (par 274, 286)

However Shelton does not expressly teach the circuit is configured to determine a tissue type of the tissue according to a change in the tissue parameter detected by the sensor resulting from a stimulus from the active element. 

Stone teaches a surgical instrument (Fig. 3) that includes a circuit (606), comprising:

an active element (604, 608, 610) configured to stimulate the tissue (par 194); and

a sensor (par 194) configured to take measurements corresponding to a tissue parameter (phase angle, magnitude, etc. par 194) associated with the tissue (par 194) wherein the circuit (606) is configured to determine a tissue type of the tissue according to a change in the tissue parameter (impedance amplitude, phase angle, magnitude, etc. par 194) detected by the sensor (par 194) resulting from a stimulus from the active element (604, 608,610) providing tailored treatment for the purposes of inhibiting injury to tissue, (par 12-14; 194)



Both Shelton and Stone use RF electrodes to measure a change in impedance detected by the sensors resulting from a stimulus of the RF electrodes.

Therefore it would have been obvious to one of ordinary skill of the art at the time the application was filed to modify the circuit of Shelton to include a circuit configured to determine a tissue type as taught by Stone since par 12-14 of Stone suggests that such a modification provides tailored treatment for the purposes of inhibiting injury to tissue.

While Shelton discloses an active element (RF electrodes 6048) and also discloses that the RF electrodes are kept at a low energy, to avoid “coagulation, sealing, welding or cautery” which are all effects resulting from thermal energy, Shelton does not expressly teach the active element comprises a heating element and the stimulus comprises thermal energy.

Stone teaches an active element (RF electrodes 604, 608, and 610) comprises a heating element (par 19) and the stimulus comprises thermal energy providing a measurement of change in temperature of tissue for the purposes of providing the proper therapeutic dose of medicament, (par 13-24; 150, 194)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the circuit of Shelton to include an active element that is a heating element as taught by Stone since par 13-24 and 150 of Stone suggests that such a modification provides a 


    PNG
    media_image1.png
    419
    874
    media_image1.png
    Greyscale


Regarding Claim 33 Shelton discloses the invention as described above. Shelton further discloses the localized areas (portion of the tissue within the jaws) are predefined areas. 

Regarding Claim 34 Shelton discloses an end effector of a surgical instrument, the end effector comprising:

a first jaw (par 168; Fig. 20)
a second jaw configured to move relative to the first jaw to grasp tissue therebetween; (par 168; Fig. 20) and
a cartridge (304), comprising: 
a deck (annotated Fig. 40) defining a tissue contacting surface; and
a circuit (par 290), comprising:

a sensor (6050, 6052) configured to take measurements corresponding to a tissue parameter associated with the tissue; (par 284)

Shelton teaches the circuit is configured to determine the pressure applied to the tissue according to a change in impedance detected by the sensor (6050, 6052) resulting from a stimulus from the active element (RF electrodes 6152, 6154, 6156, 6160, 6162, 6164, 6168, 6170, 6172, 6174)). (par 274, 286)

However Shelton does not expressly teach the circuit is configured to determine a tissue type of the tissue according to a change in the tissue parameter detected by the sensor resulting from a stimulus from the active element. 

Stone teaches a surgical instrument (Fig. 3) that includes a circuit (606), comprising:

an active element (604, 608, 610) configured to stimulate the tissue (par 194); and

a sensor (par 194) configured to take measurements corresponding to a tissue parameter (phase angle, magnitude, etc. par 194) associated with the tissue (par 194) wherein the circuit (606) is configured to determine a tissue type of the tissue according to a change in the tissue parameter (impedance amplitude, phase angle, magnitude, etc. par 194) detected by the sensor (par 194) 

Stone teaches the circuit (606) is configured to determine a tissue type of the tissue according to a change in impedance amplitude and phase angle detected by the sensors (par 194) resulting from a stimulus from the active element (RF electrodes 604, 608, 610)

Both Shelton and Stone use RF electrodes to measure a change in impedance detected by the sensors resulting from a stimulus of the RF electrodes.

Therefore it would have been obvious to one of ordinary skill of the art at the time the application was filed to modify the circuit of Shelton to include a circuit configured to determine a tissue type as taught by Stone since par 12-14 of Stone suggests that such a modification provides tailored treatment for the purposes of inhibiting injury to tissue.

While Shelton discloses an active element (RF electrodes 6048) and also discloses that the RF electrodes are kept at a low energy, to avoid “coagulation, sealing, welding or cautery” which are all effects resulting from thermal energy, Shelton does not expressly teach the active element comprises a heating element and the stimulus comprises thermal energy.

Stone teaches an active element (RF electrodes 604, 608, and 610) comprises a heating element (par 19) and the stimulus comprises thermal energy providing a measurement of change in temperature of tissue for the purposes of providing the proper therapeutic dose of medicament, (par 13-24; 150, 194)



Regarding Claim 35 Shelton discloses the invention as described above. Shelton further discloses the predefined areas (portion of the tissue within the jaws) are localized areas. 

Regarding Claim 36 Shelton discloses an end effector of a surgical instrument, the end effector comprising:

a first jaw (par 168; Fig. 20)
a second jaw configured to move relative to the first jaw to grasp tissue therebetween; (par 168; Fig. 20) and
a cartridge (304), comprising: 
	a tissue contacting surface (annotated Fig. 40) configured to abut a  first portion of the tissue, wherein the first portion of the tissue comprises a first area (annotated Fig. 40) and
a circuit (par 290), comprising:
an active element (RF electrodes 6152, 6154, 6156, 6160, 6162, 6164, 6168, 6170, 6172, 6174) configured to stimulate localized areas (6158, 6166, 6174) of the tissue (par 274, 286) wherein the localized areas (6158, 6166, 6174) of the tissue comprise portions of the tissue defining a second area (annotated Fig. 40) and wherein the second area (annotated Fig. 40) is less than the first area (annotated Fig. 40); and


Shelton teaches the circuit is configured to determine the pressure applied to the tissue according to a change in impedance detected by the sensor (6050, 6052) resulting from a stimulus from the active element (RF electrodes 6152, 6154, 6156, 6160, 6162, 6164, 6168, 6170, 6172, 6174) (par 274, 286) where the active element (RF electrodes 6152, 6154, 6156, 6160, 6162, 6164, 6168, 6170, 6172, 6174) comprises a pressure-applying element and the stimulus comprises pressure, (par 283)

However Shelton does not expressly teach the circuit is configured to determine a tissue type of the tissue according to a change in the tissue parameter detected by the sensor resulting from a stimulus from the active element. 

Stone teaches a surgical instrument (Fig. 3) that includes a circuit (606), comprising:

an active element (604, 608, 610) configured to stimulate the tissue (par 194); and

a sensor (par 194) configured to take measurements corresponding to a tissue parameter (phase angle, magnitude, etc. par 194) associated with the tissue (par 194) wherein the circuit (606) is configured to determine a tissue type of the tissue according to a change in the tissue parameter (impedance amplitude, phase angle, magnitude, etc. par 194) detected by the sensor (par 194) resulting from a stimulus from the active element (604, 608,610) providing tailored treatment for the purposes of inhibiting injury to tissue, (par 12-14; 194)



Both Shelton and Stone use RF electrodes to measure a change in impedance detected by the sensors resulting from a stimulus of the RF electrodes.

Therefore it would have been obvious to one of ordinary skill of the art at the time the application was filed to modify the circuit of Shelton to include a circuit configured to determine a tissue type as taught by Stone since par 12-14 of Stone suggests that such a modification provides tailored treatment for the purposes of inhibiting injury to tissue.

Regarding Claim 37 Shelton discloses the invention as described above. Shelton further discloses the localized areas (portion of the tissue within the jaws) are predefined areas. 

Regarding Claim 38 Shelton discloses an end effector of a surgical instrument, the end effector comprising:
a first jaw (par 168; Fig. 20)
a second jaw configured to move relative to the first jaw to grasp tissue therebetween; (par 168; Fig. 20) and
a cartridge (304), comprising: 
	a tissue contacting surface (annotated Fig. 40) configured to abut a first portion of the tissue, wherein the first portion of the tissue defines a first area (annotated Fig. 40); and
a circuit (par 290), comprising:

a sensor (6050, 6052) configured to take measurements corresponding to a tissue parameter associated with the tissue; (par 284)

Shelton teaches the circuit is configured to determine the pressure applied to the tissue according to a change in impedance detected by the sensor (6050, 6052) resulting from a stimulus from the active element (RF electrodes 6152, 6154, 6156, 6160, 6162, 6164, 6168, 6170, 6172, 6174) (par 274, 286) where the active element (RF electrodes 6152, 6154, 6156, 6160, 6162, 6164, 6168, 6170, 6172, 6174) comprises a pressure-applying element and the stimulus comprises pressure, (par 283)

However Shelton does not expressly teach the circuit is configured to determine a tissue type of the tissue according to a change in the tissue parameter detected by the sensor resulting from a stimulus from the active element. 

Stone teaches a surgical instrument (Fig. 3) that includes a circuit (606), comprising:

an active element (604, 608, 610) configured to stimulate the tissue (par 194); and

a sensor (par 194) configured to take measurements corresponding to a tissue parameter (phase angle, magnitude, etc. par 194) associated with the tissue (par 194) wherein the circuit (606) is configured to determine a tissue type of the tissue according to a change in the tissue parameter 

Stone teaches the circuit (606) is configured to determine a tissue type of the tissue according to a change in impedance amplitude and phase angle detected by the sensors (par 194) resulting from a stimulus from the active element (RF electrodes 604, 608, 610)

Both Shelton and Stone use RF electrodes to measure a change in impedance detected by the sensors resulting from a stimulus of the RF electrodes.

Therefore it would have been obvious to one of ordinary skill of the art at the time the application was filed to modify the circuit of Shelton to include a circuit configured to determine a tissue type as taught by Stone since par 12-14 of Stone suggests that such a modification provides tailored treatment for the purposes of inhibiting injury to tissue.

Regarding Claim 39 Shelton discloses the invention as described above. Shelton further discloses the predefined areas (portion of the tissue within the jaws) are localized areas. 

Allowable Subject Matter
Claims 2-8 21, 22, 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed heating element comprising a heating grid and including the limitations recited in Claim 2.



While Shelton discloses an active element (RF electrodes 6048) and also discloses that the RF electrodes are kept at a low energy, to avoid “coagulation, sealing, welding or cautery” which are all effects resulting from thermal energy, Shelton does not expressly teach the active element comprises a heating element and the stimulus comprises thermal energy.

Stone teaches an active element (RF electrodes 604, 608, and 610) comprises a heating element (par 19) and the stimulus comprises thermal energy providing a measurement of change in temperature of tissue for the purposes of providing the proper therapeutic dose of medicament, (par 13-24; 150, 194)

Shelton teaches the active element (RF electrodes 6048) comprises a pressure-applying element and the stimulus comprises pressure, (par 283)

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. 

Applicant’s Arguments: Shelton in view of Stone fails to disclose teach or suggest at least the active element position on the deck wherein the localized areas comprise areas of the tissue that are less than an area defined by the deck. 
Examiner’s Response: Shelton teaches an active element (RF electrodes 6152, 6154, 6156, 6160, 6162, 6164, 6168, 6170, 6172, 6174) positioned on the deck of a cartridge as seen in Fig. 40 and localized areas (6158, 6166, 6174) comprise areas of the tissue that are less than an area defined by the deck. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731